MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be                                      Jun 12 2019, 8:57 am
regarded as precedent or cited before any                                       CLERK
court except for the purpose of establishing                                Indiana Supreme Court
                                                                               Court of Appeals
the defense of res judicata, collateral                                          and Tax Court


estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Bradley Keffer                                           Curtis T. Hill, Jr.
Brooke Smith                                             Attorney General of Indiana
Indianapolis, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Kortney D. Bowers,                                       June 12, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1680
        v.                                               Appeal from the Huntington
                                                         Superior Court
State of Indiana,                                        The Honorable Jennifer E.
Appellee-Plaintiff                                       Newton, Judge
                                                         Trial Court Cause No.
                                                         35D01-1709-F2-211



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019                       Page 1 of 19
                                             Case Summary
[1]   Following a jury trial, Kortney D. Bowers was convicted of Level 2 felony

      dealing in methamphetamine and Level 6 felony possession of a narcotic. On

      appeal, Bowers asserts that the trial court abused its discretion when it admitted

      evidence seized during execution of a search warrant of a vehicle in which

      Bowers was a passenger, claiming that the evidence was seized in violation of

      his federal and state constitutional rights. He also claims that the State failed to

      present sufficient evidence of his intent to deliver methamphetamine.


[2]   We affirm.


                                   Facts & Procedural History
[3]   On August 31, 2017, officers with the Huntington Police Department (HPD)

      obtained a search warrant for a residence on Columbia Street that was the

      subject of a months-long drug investigation involving several law enforcement

      agencies including the Allen County Drug Task Force and the Huntington

      County Sheriff’s Department. Law enforcement had been conducting

      surveillance of the Columbia Street house since June 2017, based on

      information indicating that an occupant named Clifton Rose was dealing drugs

      from the house. The search warrant also gave officers permission to search two

      vehicles, including a white Ford Explorer (the Explorer) driven by James

      Kuchar. According to information from a confidential informant, Kuchar was

      known to transport narcotics, and, during the period of surveillance, Kuchar

      had been seen carrying items in and out of the Columbia Street residence.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 2 of 19
[4]   On the morning of September 1, HPD Detectives Cory Boxell and Ty

      Whitacre, in separate vehicles, intended to execute the search warrant on the

      Explorer, which was last seen the day before at the Columbia Street address,

      but after looking there and at Kuchar’s mother’s house, they did not see it. A

      detective with the sheriff’s department advised that he had located the Explorer

      in the neighboring town of Andrews, Indiana, so Detectives Boxell and

      Whitacre traveled to Andrews, still in separate vehicles. 1 Detective Boxell

      located the Explorer parked at Bowers’s house. Kuchar was in the driver’s seat,

      and Detective Boxell watched Bowers exit the residence wearing a “very large”

      black backpack and walk to the Explorer. Transcript Vol. 2 at 117. Bowers put

      the backpack in the back seat and then got in the front passenger seat, and then

      the Explorer drove away. The two Detectives, along with other law

      enforcement personnel from several agencies, followed the Explorer throughout

      the day, observing as it made various stops. At a residence in Fort Wayne, a

      third individual, later identified as Adam, got in the back seat of the Explorer.

      Kuchar, Bowers, and Adams then went to one or more other locations, and at

      least once Adam got out of the vehicle but returned minutes later. Eventually,

      Kuchar took Adam back to his residence in Fort Wayne, and the Detectives lost

      sight of the Explorer while in Huntington City. Detective Boxell contacted




      1
        As Detective Boxell was entering the town of Andrews, he got pulled over by Andrews Police Department
      Town Marshal Austin Bullock for speeding. Detective Boxell explained that he and another detective (in a
      separate vehicle) were part of an undercover operation and were in the process of locating the Explorer,
      believed to be at Bowers’s house, in order to execute a search warrant on the vehicle. Marshal Bullock knew
      that Bowers was a resident of Andrews and was familiar with Kuchar, who he knew visited Bowers at his
      house.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019                  Page 3 of 19
      Marshal Bullock to advise him that they had lost track of the Explorer but

      believed it might be returning to Bowers’s home in Andrews.


[5]   Marshal Bullock spotted and stopped the Explorer, directing Kuchar and

      Bowers to place their hands in sight, but having them remain in the car until

      back-up assistance arrived. Within moments, Detectives Boxell and Whitacre

      arrived at the scene, as well as HPD Captain Shane Jones and Sergeant Andrew

      Ellet. Kuchar and Bowers were removed from the Explorer and handcuffed.

      Captain Jones conducted a pat down of Bowers for weapons but found none.

      Officers seated both men in the grass about fifteen to twenty feet apart.


[6]   At one point, while Detective Boxell was kneeling next to Kuchar and was

      about to read the search warrant to him, Detective Boxell noticed Bowers, who

      had been helped to a standing position, reach with his cuffed hands into the

      back of his pants. Concerned for their safety, Detective Boxell yelled to the

      other officers about Bowers’s movements. Detective Whitacre told Bowers to

      stop what he was doing and get his hands out of his pants, and Captain Jones

      pulled Bowers’s hands out of his pants. Detective Whitacre shook the elastic

      waistband of Bowers’s pants, and a small plastic container fell from the bottom

      of Bowers’s pant leg. Inside the container were two small baggies with red

      hearts on them and that contained pills, later determined to be hydrocodone.

      As Captain Jones was picking up the container, Bowers put his hands down the

      back of his pants again. Detective Whitacre again told Bowers to “stop

      reaching in his pants,” and he shook the waistband of Bowers’s pants again and

      patted his pant legs, and a clear plastic baggie with a crystalline substance, later

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 4 of 19
      determined to be methamphetamine, fell to the ground out of Bowers’s pant

      leg. Id. at 178. Officers then secured Bowers in the front seat of Captain

      Jones’s vehicle.


[7]   Meanwhile, officers searched the Explorer and, among other things, found a

      black safe, similar in appearance to a laptop, on the floor where Bowers had

      been seated. Inside the safe were the following items: a digital scale, plastic

      baggies, some of which had red hearts on them, and two tablets of paper. One

      tablet contained names and initials and “numerical values” next to those

      names, which officers believed through their training and experience indicated

      money owed “for product,” and the other tablet also contained ledger-type

      information, including names or initials, addresses, and “numerical values,”

      such as “.04”, which officers believed reflected someone who was “ordering

      product” in the amount of “four tenths” or “four points.” Id. at 134, 136-37.

      Many of the names, such as Possum, White Boy, Agent P, and Booster, were

      what police believed to be “street names” for individuals. Id. at 137.


[8]   After the search of the Explorer, Detective Boxell went to the police vehicle in

      which Bowers was seated. As he approached, Bowers told Detective Boxell

      that he wanted to talk and make a deal. Detective Boxell stated that he was not

      in a position to do so. Thereafter, Bowers was transported to HPD, where

      Bowers participated in a video-recorded interview with Detective Boxell, which

      was later admitted at trial.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 5 of 19
[9]    During the interview, Bowers stated that his involvement was that he knew

       someone who could get Kuchar the quantity of drugs he wanted. According to

       Bowers, the plan for the day was that Kuchar would pick up Bowers, they

       would pick up Bowers’s connection, who would then go get the product,

       namely half an ounce of methamphetamine, and then Kuchar would sell it.

       Bowers told the detective that, for his participation, he was to get half a gram of

       methamphetamine for his personal use. Bowers told Detective Boxell that the

       black safe found in the Explorer was his and it was generally used in the

       transport of the drugs, but stayed with him, in his backpack, when not being

       used for transporting.


[10]   On September 5, 2017, the State charged Bowers with Level 2 felony dealing in

       methamphetamine and Level 6 felony possession of a narcotic drug. On

       December 27, 2017 Bowers filed a motion to suppress the evidence seized on

       September 1, arguing that police lacked reasonable suspicion that Bowers was

       committing a crime, his continued detention exceeded the scope of the stop,

       and the seizure of him was unreasonable, such that police violated his state and

       federal constitutional rights. The court held a hearing in February 2018.

       Marshal Bullock, Sergeant Ellet, Captain Jones, and Detectives Whitacre and

       Boxell each testified at the suppression hearing to being aware on September 1

       that Bowers was out on bond for a felony possession of a handgun without a

       license charge, and Detective Boxell stated that, when he was arrested on that

       charge, the handgun was in the back of his pants. On May 5, the trial court

       issued an order denying the motion to suppress. At the June 2018 jury trial,


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 6 of 19
       prior to the presentation of evidence, the trial court agreed with Bowers’s

       request to show a continuing objection at trial as to admission of the contested

       evidence.


[11]   During trial, the State presented evidence that, on the day in question, Bowers

       had possessed five hydrocodone pills, in two packages, totaling 2.14 grams and

       also possessed 13.26 grams of methamphetamine. Detective Boxell explained

       that an ounce is 28 grams, half an ounce is 14 grams, an “8 ball” is one-eighth

       of an ounce or 3.5 grams, and “a point” is one-tenth of a gram. Id. at 110. He

       said he typically sees methamphetamine sold in the local area in “points or half

       a gram, maybe up to a gram,” but an 8 ball (3.5 grams) was “relatively rare.”

       Id.; see also id. at 149. In Detective Boxell’s fifteen-year career, this was only the

       second time he had seen a quantity as large as Bowers’s 13.26 grams.


[12]   Detective Boxell acknowledged that officers did not find any weapons on

       Bowers, but that when he observed Bowers shoving his handcuffed hands in the

       back of his pants while seated in the grass, he had concern for officer safety and

       immediately yelled to other officers about it. Detective Boxell testified that

       after the recorded interview with Bowers ended, Bowers continued to suggest

       that he could be an informant. Detective Boxell stated that he telephoned a

       prosecutor about Bowers’s request but that the prosecutor declined, and when

       Detective Boxell told Bowers this information, Bowers was angry and

       continued to blame Kuchar, suggesting that Kuchar had thrown the drugs at

       Bowers’s feet.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 7 of 19
[13]   Bowers rested without presenting any evidence. Bowers’s counsel conceded

       that Bowers was guilty of the Level 6 felony possession charge but argued that

       he was only a user and addict and that the State had failed to present evidence

       of Bowers’s intent as required to convict him of dealing. The State maintained

       that it had presented evidence to show that Bowers intended to deliver the

       methamphetamine – to someone, although the recipient did not matter – but

       that even if the jury did not find that Bowers on his own intended to deliver it,

       that it had presented sufficient evidence that he “aided someone in their

       possession with intent to deliver,” namely Kuchar. Id. at 183. The State’s

       theory was that the evidence showed that Bowers was not merely a user and

       had the connections with “the big boys” in Allen County and that Kuchar

       needed “that hookup.” Id. at 192.


[14]   The jury found Bowers guilty as charged. He now appeals.


                                        Discussion & Decision

                                     I. Admission of Evidence
[15]   Bowers claims that the trial court should have granted his motion to suppress

       the evidence that was seized from him. Where, as here, a defendant challenges

       the constitutionality of a search following a completed trial, the issue is one of

       whether the trial court properly admitted the evidence. Bulthuis v. State, 17
N.E.3d 378, 382 (Ind. Ct. App. 2014), trans. denied. Questions regarding the

       admission of evidence are entrusted to the sound discretion of the trial court.

       Id. Accordingly, we review the court’s decision on appeal only for an abuse of


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 8 of 19
       that discretion. Id. The trial court abuses its discretion only if its decision

       regarding the admission of evidence is clearly against the logic and effect of the

       facts and circumstances before it, or if the court has misinterpreted the law. Id.

       at 382-383. Regardless of whether the challenge is made through a pretrial

       motion to suppress or by an objection at trial, our review of rulings on the

       admissibility of evidence is essentially the same: we do not reweigh the

       evidence, and we consider conflicting evidence in a light most favorable to the

       trial court’s ruling, but we also consider any undisputed evidence that is

       favorable to the defendant. Id. at 383.


[16]   Bowers claims that his “ongoing detention after being cleared of weapons” and

       the search of his person violated his rights under the Fourth Amendment of the

       United States Constitution and Article 1, Section 11 of the Indiana Constitution

       and that the seized evidence was fruit of the poisonous tree. Appellant’s Brief at

       10. Each of those constitutional provisions protect citizens from unreasonable

       searches and seizures. 2 Although Art. 1, Section 11 is nearly identical to its

       federal counterpart, our analysis under Section 11 is separate and distinct.

       Peters v. State, 888 N.E.2d 274, 278 (Ind. Ct. App. 2008) (citing Holder v. State,

       847 N.E.2d 930 (Ind. 2006)), trans. denied. We will therefore engage in




       2
        The Fourth Amendment provides, “The right of the people to be secure in their persons, houses, papers,
       and effects, against unreasonable searches and seizures, shall not be violated[.]” U.S. CONST. amend. IV.
       Section 11 in the Indiana Bill of Rights states, “The right of the people to be secure in their persons, houses,
       papers, and effects, against unreasonable search or seizure, shall not be violated[.]” IND. CONST. art. 1, §
       11.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019                        Page 9 of 19
       independent examinations of the propriety of the search and seizure under the

       Fourth Amendment and Art. 1, Section 11.


                                               A. Fourth Amendment

[17]   Here, the Explorer was stopped for purposes of executing a search warrant

       issued as part of an ongoing drug investigation. 3 This court has recognized that

       “‘a warrant to search for contraband founded on probable cause implicitly

       carries with it the limited authority to detain the occupants of the premises

       while a proper search is conducted.’” Shotts v. State, 53 N.E.2d 526, 533 (Ind.

       Ct. App. 2016) (quoting Michigan v. Summers, 462 U.S. 692, 705 (1981) and

       holding that police could properly detain individual who entered house during

       execution of search warrant of the residence), trans. denied; see also Harper v.

       State, 922 N.E.2d 75, 80 (Ind. Ct. App. 2010) (officer may detain passenger of

       car during investigatory stop to make initial assessment of situation and

       alleviate concern for safety), trans. denied. More fully, “officers have ‘authority

       to detain the occupants of the premises while a proper search is conducted,’

       without any degree of individualized suspicion” and may “use reasonable force

       to detain the occupants of the immediate vicinity of the premises to be searched

       for a reasonable period of time, which in many cases could mean the duration

       of the search.” 4 Shotts, 53 N.E.3d at 535. Bowers maintains that, in his case,




       3
           Bowers does not argue that the warrant was invalid or lacked probable cause.
       4
         We recognize that Shotts v. State, 53 N.E.2d 526 (Ind. Ct. App. 2016), trans. denied, involved the execution of
       a search warrant at a home, but we find its reasoning equally applicable in the context of execution of a
       search warrant of a vehicle.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019                      Page 10 of 19
       “while officers may have had the right to briefly detain him to do an initial

       assessment for officer safety,” his “ongoing detention after being cleared of

       weapons” violated his rights under the Fourth Amendment. Appellant’s Brief at

       10-11. We disagree.


[18]   In this case, the two occupants of the vehicle, which was being surveilled as part

       of a months-long investigation of a drug operation spanning multiple counties,

       were instructed to exit the car so officers could execute a search warrant of the

       vehicle. Both men were briefly patted down for weapons, which Bowers agreed

       to, and then seated in the grass, about twenty feet apart. The search of the

       vehicle had not even begun when Detective Boxell saw Bowers shoving his

       hands in the back of his pants. This timeline reveals that the length of the

       detention of the occupants relative to the execution of the search warrant was

       not for an unreasonable period of time.


[19]   To the extent that Bowers is challenging the officers’ use of handcuffs during his

       temporary detention, our Supreme Court has recognized that inherently

       dangerous situations may justify the use of handcuffs and that “the need to

       detain multiple occupants [may make] the use of handcuffs all the more

       reasonable.” Shotts, 53 N.E.3d at 534-35 (quoting and discussing Muehler v.

       Mena, 544 U.S. 93, 99-100 (2005), where search warrant authorized search of

       home for weapons and sought a gang member who resided there). Here, the

       search warrant authorized officers to search the vehicle driven by Kuchar, who

       was suspected to be involved in a drug operation, which in turn are known to

       generally involve drugs, weapons, and money. Furthermore, the police had to

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 11 of 19
       detain multiple occupants, Kuchar and Bowers, making the use of handcuffs

       “all the more reasonable.” Id. Based on the facts of this case, we find that the

       officers’ temporary detention of Bowers did not violate his Fourth Amendment

       rights.


[20]   We now turn to the officers’ search of Bowers. A search warrant is generally a

       prerequisite to a constitutionally proper search and seizure, and when a search

       is conducted without a warrant, the State has the burden of proving that an

       exception to the warrant requirement existed at the time of the search.

       Washington v. State, 922 N.E.2d 109, 111 (Ind. Ct. App. 2010). It is well-

       recognized that, under Terry v. Ohio, 392 U.S. 1 (1968), an officer may conduct

       “a reasonable search for weapons for the protection of the police officer, where

       the officer has reason to believe that he is dealing with an armed and dangerous

       individual, regardless of whether he has probable cause to arrest the individual

       for a crime.” Washington, 922 N.E.2d at 112. “The officer need not be

       absolutely certain that the individual is armed; the issue is whether a reasonably

       prudent man in the circumstances would be warranted in the belief that his

       safety or that of others was in danger.” Id.


[21]   Here, Bowers argues that the search of his person was unconstitutional because,

       “[w]hile officers may have had the right to briefly detain him to do an initial

       assessment for officer safety,” they searched him “despite the fact that he was a

       passenger and not the target of the warrant or the investigation.” Appellant’s

       Brief at 17. Bowers’s argument incorrectly connects the search of his person to

       the investigation and associated search warrant. However, Bowers was not

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 12 of 19
searched pursuant to the execution of the search warrant for the Explorer; he

was searched because, as Detective Boxell was reading or about to read the

search warrant to Kuchar, Detective Boxell observed Bowers making furtive

movements with his hands, namely shoving his hands down the back of his

pants. We flatly reject Bowers’s claim on appeal that the “officers did not note

any [] safety risks associated with Bowers or raise any articulable basis for

reasonable suspicion that he had committed a crime.” Appellant’s Brief at 16. To

the contrary, officers had immediate concern for their own safety when Bowers,

who officers knew was out on bond for a recent arrest involving a handgun

possession, was observed shoving his cuffed hands in the back of his pants. As

Detective Whitacre ordered Bowers to get his hands out of his pants, Captain

Jones yanked his hands out. A reasonably prudent person in the same

circumstances as Detectives Boxell and Whitacre, or indeed any of the officers

at the scene, would be warranted in the belief that their safety was in danger.

The search of Bowers’s person was valid under the Fourth Amendment. See e.g.

Williams v. State, 754 N.E.2d 584, 588 (Ind. Ct. App. 2001) (officer had

reasonable fear for his safety, and subsequent patdown was valid, where

defendant during traffic stop was nervous and sweating and kept putting hands

in pockets despite being told to remove his hands from his pocket and

waistband area), trans. denied; State v. Dodson, 733 N.E.2d 968 (Ind. Ct. App.

2000) (officer’s search of vehicle for weapons during investigatory stop was

based on reasonable concern for safety where defendant made furtive

movements, hesitated at officer’s commands to exit vehicle, and was wearing

empty shoulder holster).
Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 13 of 19
                                           B. Article 1, Section 11

[22]   Bowers claims the detention and search also violated Art. 1, Section 11, of the

       Indiana Constitution. “To determine whether a search violated the Indiana

       Constitution, our courts must evaluate the reasonableness of the police conduct

       under the totality of the circumstances.” Peters, 888 N.E.2d at 280. Our

       determination of the reasonableness of a search or seizure under Section 11

       often “turn[s] on a balance of: 1) the degree of concern, suspicion, or

       knowledge that a violation has occurred, 2) the degree of intrusion the method

       of the search or seizure imposes on the citizen’s ordinary activities, and 3) the

       extent of law enforcement needs.” Litchfield v. State, 824 N.E.2d 356, 361 (Ind.

       2005). Reasonableness under the totality of the circumstances may include

       considerations of officer safety. Mitchell v. State, 745 N.E.2d 775, 786 (Ind.

       2001). The burden is on the State to show that each relevant intrusion was

       reasonable in light of the totality of the circumstances. Id.


[23]   Bowers maintains that (1) there was “a low degree of concern, suspicion or

       knowledge that a violation had occurred,” given that officers had never seen

       Bowers at the Columbia Street residence and the Explorer did not belong to

       him, (2) “the degree of intrusion was high,” given that Bowers “happened to be

       in a car with a man the officers suspected of drug dealing” but police had “[n]o

       such suspicions” as to Bowers; and (3) “law enforcement needs were low,”

       because they had just begun to execute the search warrant and, further, they

       knew Bowers, including where he lived, and they simply decided “from the

       outset” that Bowers would remain in custody “until they found a sufficient

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 14 of 19
       basis for arrest.” Appellant’s Brief at 19. Accordingly, he argues that the

       detention and search were unreasonable under the totality of the circumstances.

       We disagree.


[24]   Contrary to Bowers’s claim, the degree of concern or suspicion that a violation

       had occurred was not low. Officers stopped Kuchar and Bowers in Kuchar’s

       vehicle based on a search warrant, which in turn was based on probable cause,

       stemming from a months-long investigation and surveillance of a drug

       operation. This reflects more than a low degree of concern or suspicion. As to

       the degree of intrusion, we have already discussed that officers had the

       authority to detain both of the occupants while the search warrant was being

       executed. It was only after Bowers – who had been seen carrying a large

       backpack to the Explorer and driving around all day with Kuchar (a target of

       the drug investigation) to various stops in multiple counties, and who police

       knew was out on bond on a recent handgun charge – reached his hands into the

       back of his pants, did officers search Bowers by pulling on the waistband of his

       pants and patting down his legs. At that point, law enforcement needs were

       considerable, as officers had a reasonable belief that their safety was at issue.

       We conclude that the officers’ conduct in detaining and searching Bowers was

       reasonable under the totality of the circumstances.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 15 of 19
[25]   Finding no violation of the Fourth Amendment or Art. 1, Section 11, we

       conclude that the trial court did not abuse its discretion in admitting evidence

       seized from Bowers. 5


                                  II. Sufficiency of the Evidence
[26]   Bowers claims that the State did not present sufficient evidence to convict him

       of dealing. Our standard of review for a sufficiency of the evidence claim is

       well settled. In reviewing sufficiency of the evidence claims, we will not

       reweigh the evidence or assess the credibility of the witnesses. Richardson v.

       State, 856 N.E.2d 1222, 1227 (Ind. Ct. App. 2006), trans. denied. We consider

       only the evidence most favorable to the judgment, together with all reasonable

       and logical inferences to be drawn therefrom. Id. We will affirm unless no

       reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt. Montgomery v. State, 22 N.E.3d 768, 779 (Ind. Ct. App.

       2014), trans. denied. “In essence, we assess only whether the verdict could be

       reached based on reasonable inferences that may be drawn from the evidence

       presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

       original).




       5
         We note that Bowers filed two separate motions to suppress: a Motion to Suppress Involuntary Confession,
       arguing that his statement to police was involuntary due to intoxication, coercion, and promises of leniency,
       and (2) a Motion to Suppress Evidence, arguing that his detention and the search violated his state and
       federal constitutional rights. Bowers’s appellate arguments focus solely on the physical evidence that was
       seized. However, we observe that his Motion to Suppress Evidence requested that the trial court suppress
       “all property seized . . . and all statements made by [Bowers.]” Appellant’s Appendix Vol. 2 at 30 (emphasis
       added). We find that, for the same reasons that the seized evidence was properly admitted, his statement
       was likewise properly admitted.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019                  Page 16 of 19
[27]   To convict Bowers of Level 2 felony dealing methamphetamine as charged, the

       State was required to prove beyond a reasonable doubt that he possessed

       methamphetamine in an amount of at least ten grams with intent to deliver it.

       Ind. Code § 35-48-4-1.1(e)(1). In this case, Bowers contends that the State did

       not prove the intent element of the offense.


[28]   Our courts have recognized that, unless there is an admission, a jury must look

       to reasonable inferences based on a consideration of the surrounding

       circumstances to determine whether there is a showing or inference of the

       requisite criminal intent. Diallo v. State, 928 N.E.2d 250, 253 (Ind. Ct. App.

       2010); see also Davis v. State, 791 N.E.2d 266, 270 (Ind. Ct. App. 2003) (“Intent,

       being a mental state, can only be established by considering the behavior of the

       relevant actor, the surrounding circumstances, and the reasonable inferences to

       be drawn from them.”), trans. denied. Possessing a large amount of a narcotic

       substance is circumstantial evidence of intent to deliver. Davis, 791 N.E.2d at

       270.


[29]   In arguing that the evidence was insufficient to convict him of dealing, Bowers

       points to the facts that (1) law enforcement was conducting an investigation of

       the Columbia Street residence where Kuchar – but not Bowers – had been seen

       coming and going on multiple occasions, and (2) police had a search warrant

       for Kuchar’s Explorer in which Bowers was only a passenger. Thus, Bowers

       argues, “[w]hile it was reasonable to infer that Kuchar was dealing

       methamphetamine, the evidence and the inferences do not establish that Bowers



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 17 of 19
       intended to deal methamphetamine.” Appellant’s Brief at 23 (emphasis added).

       We disagree.


[30]   Bowers was found in possession of 13.26 grams of crystal methamphetamine,

       as well as 2.14 grams of hydrocodone pills. According to Detective Boxell,

       those quantities were consistent with dealing and not merely personal use.

       Indeed, he stated that in his fifteen years of law enforcement it was only the

       second time that he had seen such a large quantity of crystal methamphetamine

       in the Huntington community. Police watched Bowers enter the Explorer with

       a very large backpack, and officers surveilled the Explorer all day as Kuchar, a

       suspected drug dealer, drove around making stops in Huntington and Allen

       counties. Police eventually stopped the Explorer and executed the search

       warrant of the vehicle and found on the passenger-side floor, where Bowers was

       seated, a safe. Bowers admitted that the safe belonged to him and that it was

       used to transport drugs. Inside of the safe, police found a digital scale, baggies

       some of which had red hearts on them like the baggie that had fallen out of

       Bowers’s pants, and two tablets of notebook paper with ledger-type information

       consistent with drug sales. Bowers described to Detective Boxell Kuchar’s

       involvement in the drug-dealing operation and that he (Bowers) knew people to

       provide Kuchar with drugs to sell. The State presented sufficient evidence from

       which the jury could infer that Bowers had the requisite intent to deal

       methamphetamine.


[31]   Judgment affirmed.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 18 of 19
Kirsch, J. and Vaidik, C.J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1680 | June 12, 2019   Page 19 of 19